Citation Nr: 1100421	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  06-34 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to service connection for claimed peripheral 
neuropathy of the bilateral upper and lower extremities, to 
include as the result of exposure to an herbicide and as 
secondary to the service-connected diabetes mellitus.

2.  Entitlement to service connection for claimed loss of sense 
of taste, to include as a result of exposure to an herbicide.  

3.  Entitlement to service connection for claimed degenerative 
joint disease (DJD) of the upper and lower back.  

4.  Entitlement to service connection for claimed bone spurs of 
the shoulders.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 and January 2009 rating decisions 
of the RO.

In an April 2007 rating decision the RO denied claims for 
bilateral hearing loss and tinnitus, which the Veteran appealed.  
The Veteran subsequently withdrew his notice of disagreement 
(NOD) in September 2008.  As such, they no longer remain in 
appellate status. 

The Veteran withdrew his request for a hearing before a Decision 
Review Officer (DRO) in the appeal of his claims for peripheral 
neuropathy and loss of sense of taste.  As such, there are no 
outstanding hearing requests pertaining to these claims.
The Veteran presented testimony before the Board in October 2010.  
The transcript has been associated with the claims folder.

The claims pertaining to DJD of the upper and lower back and bone 
spurs of the bilateral shoulders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran currently is not shown to have diagnosed 
peripheral neuropathy of the upper and lower extremities that is 
due to a documented injury or other event of the Veteran's active 
military service, including exposure to herbicides, or 
proximately due to or the result of a service-connected 
disability.  

3.  The Veteran currently is not shown to have diagnosed loss of 
sense of taste that is due to a documented injury or other event 
of the Veteran's active military service, including exposure to 
herbicides.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by 
peripheral neuropathy of the upper and lower extremities due to 
disease or injury or presumed herbicide exposure that was 
incurred in or aggravated by active service; nor may any be 
presumed to have been incurred therein; nor is any proximately 
due to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The Veteran does not have a disability manifested by loss of 
sense of taste due to disease or injury or presumed herbicide 
exposure that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the 
Veteran's claims in correspondence sent to the Veteran in August 
2005.  This letter notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing his 
service connection claims, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
As the claims are being denied, notice pursuant to the Dingess 
decision is rendered moot. 

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and private 
medical treatment records, reports of VA examination, and the 
transcript from the October 2010 Board hearing.  

The Board notes that an additional report of VA examination 
(ordered for a matter not on appeal) and VA outpatient treatment 
records were associated with the claims folder after the April 
2009 Supplemental Statement of the Case (SSOC) was issued to the 
Veteran.  

As the records and/or findings are duplicative of evidence that 
is already on file and there were no material changes or 
additions to the April 2009 SSOC, a remand is not necessary.  
38 C.F.R. § 19.31.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to VCAA.  See 
38 U.S.C.A.§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, 
supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such defect is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 




II. Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of at least 10 percent within 
one year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran contends that service connection for peripheral 
neuropathy of the bilateral upper and lower extremities and loss 
of sense of taste are the result of exposure to herbicides during 
his service in the Republic of Vietnam.  He alternatively asserts 
that the peripheral neuropathy is secondary to the service-
connected diabetes mellitus.

Having carefully considered the Veteran's claims in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claims and these 
issues will be denied.

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred 
in service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include acute and subacute 
peripheral neuropathy.  38 C.F.R. § 3.309(e).  This shall have 
become manifest to a degree of 10 percent or more within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  

The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

In this case, the Veteran served in the Republic of Vietnam for 
10 months 13 days.  He was awarded the Vietnam Service Medal, 
Vietnam Campaign Medal, and Combat Infantryman Badge.  Therefore, 
having served in the Republic of Vietnam, the Veteran is presumed 
to have been exposed during his period of service to an herbicide 
agent.  38 U.S.C.A. § 1116(f).   

Although the Veteran is now presumed to have been exposed to 
herbicides during service, this does not mean that all of the 
factors for basic service connection have been met.  38 C.F.R. 
§ 3.303(a).  

First, loss of sense of taste is not one of the presumptive 
diseases set forth in 38 C.F.R. § 3.309(e).  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition (other than those listed at 38 C.F.R. § 3.309) for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 59 
Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442, 41,449 
and 57,586, 57,589 (1996).   

Second, the Veteran was not diagnosed with acute and subacute 
peripheral neuropathy to a degree of 10 percent or more within a 
year after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Thus, on this record, the Board shall proceed with determining 
entitlement to service connection on a direct causation basis.  

However, the Veteran has not been diagnosed with either loss of 
sense of taste or peripheral neuropathy.  

While Dr. FJL indicated in August 2006 that the Veteran had 
complications from diabetes mellitus to include diabetic 
neuropathy, electromyography (EMG) studies taken in conjunction 
with VA examination in October 2006, were negative for peripheral 
neuropathy in either the upper or lower extremities.  Loss of 
sense of taste was not noted. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  

The evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not the 
case in the instant matter. 

In short, service connection is not warranted on a direct, 
presumptive or secondary basis for either of the claimed 
conditions.  

Though the Veteran contends that he has peripheral neuropathy and 
loss of sense of taste that are related to his military service, 
to include exposure to Agent Orange, and/or secondary to the 
service-connected diabetes mellitus, there is no medical evidence 
on file supporting the Veteran's assertion and his statements do 
not constitute competent evidence of a medical diagnosis or nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claims, and the 
appeals must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. 


Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

The claim of service connection for peripheral neuropathy of the 
bilateral upper and lower extremities, to include as the result 
of exposure to an herbicide or as secondary to the service-
connected diabetes mellitus, is denied.

The claim of service connection for loss of sense of taste, to 
include as a result of exposure to an herbicide, is denied.  



REMAND

The Veteran has also filed claims of service connection for DJD 
of the upper and lower back and bone spurs of the bilateral 
shoulders.  The Board finds that Remand for VA examination is 
necessary prior to further appellate review.  

The applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of disability; the information 
or evidence indicates that the disability or symptoms may be 
associated with the claimant's active service; but, the file does 
not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2009); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In McClendon, the Court of Appeals for Veterans Claims reviewed 
the criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  

The three salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in- service 
event, injury, or disease; and, indication that the current 
disability may be associated with service or with another 
service-connected disability.  McClendon at 81.  

The RO, or the Board, tests for those criteria and then decides 
if there is sufficient competent credible medical evidence of 
record to decide the claim. 38 C.F.R. § 3.159(c).  

The Court cautioned in McClendon that an "absence of actual 
evidence is not substantive 'negative evidence.'"  It further 
noted that an indication that a current disability "may" be 
associated with service is a low threshold.  

The Veteran reports injuring his back and shoulders during the 
same incident when he was shot in the left forearm. Specifically, 
he reports suffering blunt force trauma to his back and shoulders 
when he was thrown to the ground.  

The service treatment records confirm that the Veteran was 
treated in service for a gunshot wound to the left forearm.  
Service connection is currently in effect for a gunshot wound of 
the left forearm with residual contusion of the ulnar nerve.  

While there is no record of treatment pertaining to the back or  
shoulders during service, the Veteran's DD Form 214 shows he was 
a recipient of the combat infantryman badge and thus, his 
statements are considered consistent with the circumstances of 
his service.  38 U.S.C.A. § 1154(b).

Post-service, the Veteran has been diagnosed DJD of the upper and 
lower back and both shoulders.  The Veteran also testified to 
continued problems with his back and shoulders since his 
discharge from service.  

The Veteran has not been afforded a VA examination in connection 
with these claims.   

In light of the Veteran's continued complaints referable to his 
back and shoulders,  as well as the current findings, and some 
question as to whether the claimed disabilities are related to 
the Veteran's military service, a Remand for VA examination is 
necessary.  38 U.S.C.A. § 5103A; McClendon, supra.   

Any VA medical records pertinent to the issues should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Finally, the Board also finds that there is an outstanding DRO 
hearing request pertaining to these claims.  Notably, in November 
2009, the Veteran requested a hearing with a DRO at the RO.  He 
additionally requested a hearing with the Board, which was held 
in October 2010.  

The Veteran was notified in November 2009 that his request for 
DRO hearing was going to be sent for review and that he would be 
notified  in a separate letter of the date, time and place to 
report.  

Such notice was not provided and the Veteran has not withdrawn 
his request in writing before the RO.  Upon Remand, the RO should 
seek clarification as to whether the Veteran still desires such 
hearing and if so, he should be scheduled at the next available 
opportunity.

As these matters are being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides the 
Veteran with notice that meets all due process requirements, 
including those addressed by recent cases from the Court.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by     38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied with 
and satisfied. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

 2. The RO should contact the Veteran and 
seek clarification as to whether he still 
desires a DRO hearing to be held at the 
Cleveland RO.  If so, he should be 
scheduled at the next available 
opportunity.

3.  Once the development above has been 
completed, the Veteran should be afforded a 
VA examination.  The claims folder must be 
provided to and reviewed by each examiner 
in conjunction with the examination.  The 
examiner must supply a rationale for any 
opinions expressed.

The examiner should review the relevant 
evidence in the claims file in conjunction 
with the examination, to include the 
service and post-service treatment records 
and diagnostic studies.  All indicated 
tests and studies should be performed, and 
all clinical findings should be reported in 
detail.  

The examiner should state whether any 
currently diagnosed DJD of the spine or 
bilateral shoulders is at least as likely 
as not related to any incident of active 
service, to include blunt force trauma when 
the Veteran was shot in the left forearm.  
The examiner must provide complete 
rationale for all conclusions reached.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If an examination 
is not accomplished because the Veteran 
fails to report for examination, a copy of 
all notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  38 C.F.R. § 3.655. 

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the remaining claims in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO must furnish to the Veteran and his 
representative with a fully responsive 
Supplemental Statement of the Case and 
afford them a reasonable opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   
	
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development 
or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs


